EXHIBIT 10.1

LOGO [g35189g93z46.jpg]

 

March 4, 2008

Mr. David J. Dick

60 Freeman Street

Roseland, NJ 07068

Dear David:

On behalf of dELiA*s, Inc., (the “Company”), I am very pleased to provide you
with the terms and conditions of your employment. The following sets forth the
proposed terms and conditions of the Company’s offer to employ you. Everyone you
have met with feels that you are a great fit for this company and will thrive
here. We hope that you choose to join the Company and look forward to a mutually
beneficial relationship.

1. Position: Your initial position will be as Vice President, Controller and
Chief Accounting Officer working out of the Company’s office located at 50 West
23rd Street, New York, NY, 10010. As the Company’s employee, we expect you to
devote your full time and energies to the business and affairs of the Company,
and to perform any and all duties and responsibilities associated with this
position and as may be reasonably assigned to you from time to time by the
Company. Your performance will be reviewed on a periodic basis as long as you
remain employed by the Company.

2. Starting Date/Nature of Relationship: If you accept this offer, your
employment with the Company shall commence no later than April 14, 2008. Except
as expressly set forth herein; this letter does not create an employment
contract or other agreement and is not a promise of employment for a specific
period of time. You understand that your employment is at-will and either party
may terminate the relationship with or without cause at any time.

3. Compensation and Benefits: Your initial base pay shall be $255,000 per annum,
($9,807.69 on a bi-weekly basis). Under current company policy, salaries are
reviewed annually at the start of each fiscal year. Your first salary review
will be in February, 2009. You will be included in the fiscal 2008 Management
Incentive Plan (MIP). The MIP bonus will be based on the company meeting or
exceeding planned EBIT and individual performance and will have no cap. You will
have a total target bonus of not less than 20% of your base salary. In addition,
we will guarantee you a minimum of half that bonus (10% or $25,500) for your
first year with us.



--------------------------------------------------------------------------------

LOGO [g35189g93z46.jpg]

 

In addition, you will receive options to purchase 20,000 shares of Common Stock
of dELiA*s, Inc., par value $0.01 per share, pursuant to one of dELiA*s stock
plans. Such options shall be exercisable at a purchase price per share equal to
the closing price of dELiA*s Common Stock on the NASDAQ market on the business
day prior to the date of your commencement of employment with the Company. The
options shall have the following vesting schedule: 5,000 shares shall vest one
year after your first day of employment, 5,000 shares shall vest two years after
your first day of employment, 5,000 shares shall vest three years after your
first day of employment, and the remaining 5,000 shares shall vest four years
after your first day of employment. These options shall expire ten years from
the date of grant.

In addition to your compensation, you will be entitled to receive the various
benefits (Ex. Comprehensive Health Benefits, Employee Discounts, 401k with
Company Match, etc.) offered by the Company to its employees. Benefits offered
may be modified or changed from time to time at the discretion of the Company.
Where a particular benefit is subject to a formal plan, eligibility to
participate in and receive any particular benefit of the plan is governed solely
by the applicable plan document, prorated based on date of hire. You would
currently be eligible for 3 weeks paid vacation as well as holidays (10), sick
days (5) and personal days (3) in accordance with company policy. Should you
ever have any questions, you should ask David Diamond, VP of Human Resources,
for a copy of the applicable plan document.

4. Assignment: The Company reserves the right at any time to assign this offer
letter to any parent, subsidiary or affiliate of the Company now in existence or
formed hereafter.

5. Miscellaneous: This letter constitutes our entire offer regarding the terms
and conditions of your employment by the Company. It supersedes any prior
agreements, or other promises or statements (whether oral or written) regarding
the offered terms of employment. The terms of your employment shall be governed
by the law of the State of New York, without giving effect to its principles of
conflicts of laws. By accepting this offer of employment, you expressly agree
that any action, demand, claim or counterclaim concerning any aspect of your
employment relationship with the Company shall be resolved by a judge alone, and
you waive and forever renounce your right to a trial before a civil jury.
Company reserves the right to alter any of the terms of employment set forth in
this letter as needed.

You may accept this offer of employment and the terms and conditions hereof by
signing the enclosed additional copy of this letter and the Agreement, which
execution will evidence your agreement with the terms and conditions set forth
herein and therein.



--------------------------------------------------------------------------------

LOGO [g35189g93z46.jpg]

 

I am delighted to offer you the opportunity to join our Company and we look
forward to you joining us!

 

By:   /s/ David Diamond   David Diamond, Vice President - Human Resources
Accepted and Agreed: By:   /s/ David J. Dick   David J. Dick Date:   April 14,
2008